Citation Nr: 1140176	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a bladder disorder, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By this decision, the RO, in pertinent part, established service connection for PTSD, evaluated as 30 percent disabling, and peripheral neuropathy of the bilateral lower extrmieties with a 10 percent evaluation for each lower extremity.  The RO also denied service connection for skin rash, hypertension, and a bladder condition.

In the instant case, the Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated March 9, 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. 
§§ 20.1500-20.1510 (2010).

The issues of entitlement to service connection for skin disorder and bladder disorder, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

 
FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by moderate social and occupational functional impairment.

2.  The Veteran's service-connected peripheral neuropathy of the left lower extremity does not more nearly approximate moderate incomplete paralysis.

3.  The Veteran had active service in the Republic of Vietnam, and was presumptively exposed to herbicides therein.

4.  Hypertension is not one of the disabilities presumptively associated with herbicide exposure.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current hypertension was incurred in or otherwise related to active service, to include as secondary to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 50 percent, but not higher, for the Veteran's service-connected PTSD with depressive disorder have been approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, .124a, Diagnostic Code 8520 (2011).

3.  Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the PTSD and peripheral neuropathy claims, the Board notes that these appeals are from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other appellate claim, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in January, March, and April 2009.  All of these letters were clearly sent prior to the September 2009 rating decision that is the subject of this appeal.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  Moreover, the Veteran was provided with information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.  While the Veteran was not specifically advised of the elements necessary to establish secondary service connection, the Board finds the omission was harmless error.  There is no dispute that the Veteran is currently diagnosed with hypertension.  Rather, the missing element necessary to substantiate his secondary service connection claim is competent evidence that shows that the hypertension was either caused or aggravated by the service connected diabetes mellitus.  As detailed below, the Veteran was afforded the appropriate VA examinations to address this medical question.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, there is no further duty to notify.  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in April 2009, August 2009, October 2009, November 2010, and February 2011 which as detailed below, included findings relevant to the resolution of this appeal.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the Board did not obtain a VA opinion on whether the Veteran's hypertension was etiologically related to herbicide exposure the duty to assist does not require such assistance where as here, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Increased Rating

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - PTSD with Depressive Disorder

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran has contended he is entitled to a rating in excess of 30 percent for his service-connected PTSD with depressive disorder.  For example, in a June 2011 statement, the Veteran's accredited representative asserted that the case warranted consideration of a 50 percent rating and higher, and indicated that the evidence showed the Veteran exhibited symptomatology of impairment of short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining work and social relationships.  The representative also indicated that the Veteran had suicidal ideation, obsessional rituals which interfered with his routine activities, and unprovoked irritability.  

Initially, the Board notes that the record reflects the Veteran's service-connected PTSD with depressive disorder is manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment.  Such symptomatology is contemplated by the criteria for the current 30 percent rating, 

A thorough review of the evidence of record, including the treatment records and VA medical examinations of August 2009 and November 2010 reflected that the Veteran's service-connected PTSD with depressive disorder has resulted in a blunted affect.  The August 2009 VA examination found that the Veteran's speech was unremarkable, while the November 2010 VA examination found that it was clear and coherent.  Nothing in the other evidence of record indicates the Veteran's PTSD has resulted in circumstantial, circumlocutory, or stereotyped, speech.  Both the August 2009 and November 2010 VA examinations found that the Veteran had average intelligence; his thought process was unremarkable; and he was oriented to person, time, and place.  As such, the record does not reflect difficulty in understanding complex commands, nor impaired abstract thinking.  The Board acknowledges that both the August 2009 and November 2010 VA examinations found that the Veteran's recent memory was mildly impaired.  However, his remote and immediate memory was normal.  As such, this reflects the type of memory loss contemplated by the current 30 percent rating, or at worst, such criteria associated with a 50 percent rating.

The record also does not reflect that the Veteran has disturbances of motivation and/or mood beyond that of his already acknowledged anxiety and depressed mood.  The Veteran, however, has described that his relationship with his wife is "up and down."  His relationship with his children is "pretty good."  He preferred to be by himself but he described that he had a close friend, who unfortunately passed away recently.  He has described a difficult working relationship with his peers but has remained employed at the same job for almost 30 years.  Thus, the Veteran has difficulty in establishing and maintaining effective familial, social, and work relationships, but he certainly retains the ability to establish and maintain such relationships.  The Board further finds that the record does not reflect the Veteran has impaired judgment to a significant degree due to his service-connected PTSD with depressive disorder.  For example, while a June 2009 VA treatment record noted that the Veteran's insight and judgment were "limited" when evaluating insight and judgment, both the August 2009 and November 2010 VA examinations explained that the Veteran nevertheless understood that he had a problem and he understood the outcome of his behavior.  This is significant in regard to the extent to which the presence of the symptom affects the functioning of the Veteran.  

The Board acknowledges that the Veteran's PTSD with depressive disorder has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent.  The November 2010 VA examiner provided an opinion that the Veteran had reduced reliability and productivity due to PTSD symptoms.  It was noted the Veteran's supervisor referred him to anger management and that he had had interpersonal issues with co-workers but the record reflects that he has been employed for over 20 years in a nutrition and food service department at a VA medical center.  Thus, this and the other anecdotal evidence of record, reflects that his level of occupational and social impairment at worse can result in reduced reliability and productivity.

Also of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In this case, a June 2009 VA treatment record notes a GAF score of 60.  The August 2009 VA examination assigned a GAF score of 65, while the November 2010 VA examination assigned a GAF of 55.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  Both VA examiners, however, described the severity of the Veteran's service-connected PTSD with depressive disorder as moderate.  Given all of the foregoing, the Board finds that the Veteran's PTSD with depressive disorder more nearly approximates the symptomatology contemplated by a 50 percent rating for the entire appeal period.

With respect to the contentions noted by the Veteran's accredited representative in the June 2011 statement, the Board acknowledges that while the August 2009 VA examination found the Veteran to have no obsessive/ritualistic behavior, the November 2010 VA examination found the Veteran to have obsessional rituals.  Specifically, compulsive patrolling of his home for safety and security.  However, the record does not reflect that these obsessional rituals interfere with the Veteran's routine activities to any significant degree.  For example, both of the examinations found that he was able to maintain minimum personal hygiene, and that he had no inappropriate behavior.  Most significantly, he has maintained steady employment. 

The Board also acknowledges that the record includes complaints of anger/irritability on the part of the Veteran due to his service-connected PTSD with depressive disorder.  However, both of the aforementioned VA examinations in this case found that the extent of his impulse control was good, and that he had no episodes of violence.  Similarly, the August 2009 VA examination found that the Veteran had no suicidal or homicidal ideation, while the more recent November 2010 VA examination found that he did have such thoughts.  However, it was also noted that he had no history of suicide attempts nor history of violence/assaultiveness.  Moreover, it was stated that such thoughts were without intent or plan at this time.  Thus, at this time, the Board does not find that the overall impairment associated with the Veteran's PTSD and depressive disorder more nearly approximates the symptomatology contemplated in a 70 percent rating. 

Analysis - Peripheral Neuropathy, Left Lower Extremity

The Veteran's service-connected peripheral neuropathy of the left lower extremity is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

In this case, the record does not reflect the Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by moderate incomplete paralysis.  For example, VA medical examinations conducted in April and October 2009 noted, in part, that while he had symptoms of paresthesias, the left lower extremity had normal dorsalis pedis and posterior tibial pulses.  His coordination was also normal.  Achilles deep tendon reflexes were 2+.  Significantly, no motor impairment was demonstrated.  Similar findings were noted on a November 2010 VA examination, except there were no findings as to Achilles deep tendon reflexes.  It was indicated that he had absent sensation to light touch in the toes.

In short, the findings of the aforementioned VA medical examinations indicate little or no functional impairment of the left lower extremity due to the service-connected peripheral neuropathy.  This conclusion is consistent with the treatment records on file as well.  Accordingly, the Board finds that the Veteran does not meet or nearly approximate the criteria of moderate incomplete paralysis necessary for a schedular rating in excess of 10 percent.

Other Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.'  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  As detailed above, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD disability as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  The Veteran's symptoms (sensory disturbances) associated with his peripheral neuropathy of the left lower extremity are also contemplated in the rating criteria.  He has not described any exceptional or unusual features or symptoms of the disabilities.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected disabilities.  In fact, as noted above, the record reflects he is currently employed, and has been so for over 20 years.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

II.  Service Connection

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has essentially contended that his claimed hypertension is due to in-service herbicide exposure.  As the record reflects he had active service in the Republic of Vietnam, it is presumed he had such exposure.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list. 75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

The Veteran has also contended that his hypertension is secondary to his service-connected diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Analysis

In this case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.

The Board acknowledges that the Veteran has been diagnosed with hypertension.  However, as indicated above, this is not one the conditions presumptively associated with herbicide exposure.  Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records contain no findings indicative of hypertension, to include on his December 1970 separation examination as well as a February 1976 examination apparently conducted as part of Reserve service.  In fact, on a Report of Medical History completed in conjunction with the February 1976 examination, the Veteran indicated he had never experienced high or low blood pressure.  Moreover, the first competent medical diagnosis of hypertension appears to have been years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the current disability to active service.  Moreover, the Veteran has not indicated any basis upon which his current hypertension is directly related to service other than his presumed in-service herbicide exposure.  The Board has already determined that service connection is not warranted on that basis.  There is no competent medical evidence of record that otherwise links the Veteran's hypertension to in-service herbicide exposure, and as explained above, the Board is under no duty to seek out such opinion.  See Waters, 601 F.3d 1278-79.  The Veteran is also not competent to provide such a link because this involves a complicated medical question.  

Finally, in regard to the Veteran's claim of secondary service connection, the Board notes that VA examinations conducted in August 2009, October 2009, November 2010, and February 2011 all concluded that the Veteran's hypertension was not caused by his diabetes.  Among other things, it was noted that the hypertension pre-dated the diabetes.  However, the April and October 2009 VA examinations stated that hypertension was a condition that was worsened or increased by the Veteran's diabetes.  Nevertheless, no rationale was provided in support of this conclusion which considerably lessens its probative value.  Moreover, the November 2010 VA examiner opined that it was less likely than not that the Veteran's hypertension was worsened by his diabetes.  In support of this opinion, the examiner stated that diabetes was not a risk factor for development of hypertension or cause worsening of existing hypertension.

In view of the aforementioned conflicting medical opinions, a new medical opinion was requested for clarification of this matter.  The February 2011 VA examination subsequently concluded that the Veteran did indeed have hypertension which was treated with medication.  However, the examiner found that there was no evidence the Veteran's hypertension had been aggravated by his diabetes; noting that there was no change in medications or dose, no increase in readings, and that his hypertension appeared controlled at this time.  Moreover, the examiner noted what while hypertension could be aggravated by diabetes it was not the case here.

Inasmuch as the February 2011 VA medical opinion was based upon a thorough review of the evidence of record as contained in the Veteran's VA claims folder, to include the prior medical opinions on this matter and contained a supporting rationale, the Board finds that it is entitled to the most weight in resolution of this claim.  Also, the Veteran is not competent to provide that his hypertension is caused or aggravated by diabetes mellitus as again, this involves a complex medical question.  The Veteran does not contend that he experienced symptoms of hypertension in service and ever since service so a theory of continuity of symptomatology is not for consideration.  Therefore, the preponderance of the evidence is against the claim of secondary service connection.

No other basis for establishing service connection for hypertension appears in the record.

III.  Conclusion

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's appellate claims (other than the PTSD claim).  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to a higher initial rating of 50 percent for service-connected PTSD with depressive disorder is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Veteran contends that he is entitled to service connection for a skin disorder and bladder disorder as secondary to herbicide exposure or diabetes mellitus.  The record does not clearly reflect that the Veteran's complaints of a skin disorder and bladder disorder have been clinically attributed to an underlying disorder.  VA treatment records note that the Veteran has "dry feet" for which he was told to use lotion.  He reported a history of a rash over his left shoulder according to a March 2009 Agent Orange Program note.  The Veteran is presumed to have been exposed to herbicides and service connection is in effect for diabetes.  The Board will afford the Veteran a VA examination to determine whether the claimed disabilities are due to service or service connected disability.  See 38 U.S.C.A. § 5103A(d).  

While this case is in Remand status, the Veteran should be apprised of the evidence necessary to establish service connection for the claimed disabilities on a secondary basis.  Updated VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA notice and apprise him of the elements necessary to establish service connection on a secondary basis in accordance with 38 U.S.C.A. § 5103(a).  

2.  Obtain all VA treatment records pertaining to any treatment the Veteran has obtained for his claimed skin and bladder disorders since March 2011.  

3.  Schedule the Veteran for an appropriate examination to determine the nature of any skin disorder, and to provide an opinion as to its possible relationship to service or service connected disability.  The claims file should be provided to and reviewed by the examiner and the examination report should reflect that such review was done.  

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current skin disorder is (1) etiologically related to herbicide exposure or (2) caused or aggravated by the service-connected diabetes mellitus.  

If aggravation is found, the examiner should identify the baseline level of severity of the skin disorder pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.  In addressing the aggravation question, the examiner should also identify any impairment that is due to the natural progression of the disease.

For purposes of providing this opinion, the examiner should accept as true that the Veteran was exposed to herbicides during his military service.  The examiner must also consider all of the Veteran's contentions relating to any symptoms experienced during service and since service. 

The examiner should provide a clinical rational for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

4.  Schedule the Veteran for an appropriate examination to determine the nature of any bladder disorder, and to provide an opinion as to its possible relationship to service or service connected disability.  The claims file should be provided to and reviewed by the examiner and the examination report should reflect that such review was done.  

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current bladder disorder is (1) etiologically related to herbicide exposure or (2) caused or aggravated by the service-connected diabetes mellitus.  

If aggravation is found, the examiner should identify the baseline level of severity of the bladder disorder pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.  In addressing the aggravation question, the examiner should also identify any impairment that is due to the natural progression of the disease.

For purposes of providing this opinion, the examiner should accept as true that the Veteran was exposed to herbicides during his military service.  The examiner must also consider all of the Veteran's contentions relating to any symptoms experienced during service and since service. 

The examiner should provide a clinical rational for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


